732 N.W.2d 910 (2007)
Jeffrey HODGES and Gail Hodges, Plaintiffs-Appellants,
v.
Brian Richard HALLSTROM, M.D., St. Joseph Mercy Hospital, Ann Arbor, Trinity Health-Michigan, and Orthopedic Surgery Associates, an assumed name for Orthopedic Surgery Associates, P.C., Defendants-Appellees.
Docket No. 132608. COA No. 270165.
Supreme Court of Michigan.
June 26, 2007.
On order of the Court, the application for leave to appeal the October 26, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and we REMAND this case to the Court of Appeals for reconsideration in light of Apsey v. Memorial Hosp., 477 Mich. 120, 730 N.W.2d 695 (2007).